Citation Nr: 0800723	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
spondylolisthesis L5-S1 with spondylosis, currently rated as 
10 percent disabling.  

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
February 1970 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO) dated in July 2005.  The veteran and his wife provided 
testimony before the undersigned Veterans Law Judge at a 
Travel Board hearing at the RO in August 2007.  A transcript 
of the hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  During the pendency 
of this appeal, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  It 
was further noted that regarding the disability-rating 
element, in order to comply with section 5103(a), VA must 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided, that is necessary to 
establish a disability rating for each of the disabilities 
contemplated by the claim and allowed under law and 
regulation.  

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The record reflects that the veteran seeks a higher rating 
for his low back disability.  The veteran has urged, most 
recently in the testimony before the undersigned, that 
manifestations of his low disability are severe.  The 
treatment record reflects that the veteran has had to seek 
treatment for flare-ups of his low back disorder several 
times since the last VA examination in June 2005.  The 
veteran and his wife testified he now takes significant pain 
medication to control his symptoms.  It was reported on a 
treatment note in November 2005 that the veteran could not 
walk more than 50 to 100 feet without stopping.  The veteran 
testified in detail that the affects of the disability do 
greatly impact his ability to perform many activities due to 
his back disorder.  He testified he was receiving Social 
Security disability benefits.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

The veteran's complaints of severe, increased symptomatology, 
limited range of motion, and pain suggest that a thorough VA 
examination which includes commentary as to the functional 
impact of pain is warranted.  Considering the testimony in 
light of the medical record,  the Board finds that current 
findings would be helpful.  

As for the right and left foot disorders, the Board notes 
that the VA examining podiatrist in June 2005 who reportedly 
reviewed the claims folder noted no acute abnormalities on X-
ray and diagnosed mild flatfoot deformity with associated 
heel and sinus tarsi pain.  The examiner also noted that foot 
pain was likely due to plantar fasciitis and flatfoot, and 
that leg pain was likely due to the back.  The examiner 
stated that in his opinion current foot and ankle conditions 
were as likely as not due to military activity.  No affect on 
occupation was noted, as the veteran was reportedly disabled.  

The service medical records do not reflect findings of 
flatfoot or plantar fasciitis, either on entrance or 
separation examinations.  There are several reports of foot 
pain and a notation of a bruised foot.  At the hearing, the 
veteran testified that he believed this was the beginning of 
his foot problems.  

The Board notes that the examiner in June 2005 asserted there 
was a connection between service and current foot and ankle 
disorders.  However, the examining podiatrist did not 
articulate the basis for this conclusion.  The Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  As such, the Board finds that an 
additional VA examination with an opinion is necessary prior 
to Board review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the 
disabilities at issue.  After securing 
the necessary release, the RO should 
obtain copies of all outstanding records.

2.  The veteran should be afforded a VA 
orthopedic examination to (a) determine 
the current severity of his service-
connected spondylolisthesis L5-S1 with 
spondylosis.  All indicated tests and 
studies are to be performed.  (b) 
determine whether it is at least as 
likely as not that any current right or 
left foot disability is related to 
service or the service-connected low back 
disorder.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  All 
clinical findings should be reported in 
detail.  As to the service-connected back 
disorder, the physician is also to 
indicate whether there is any functional 
loss due to pain, including use during 
flare-ups, or functional loss due to 
weakness, fatigability, or incoordination 
as to each disability.  Adequate reasons 
and bases are to be provided in the 
opinion.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



